
	
		II
		Calendar No. 292
		111th CONGRESS
		2d Session
		S. 1453
		[Report No. 111–142]
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2009
			Mr. Bingaman (for
			 himself, Mr. Udall of New Mexico,
			 Mr. Udall of Colorado,
			 Mr. Bennet, Mr.
			 Bennett, and Mr. Hatch)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			March 2, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend Public Law 106–392 to maintain annual base
		  funding for the Bureau of Reclamation for the Upper Colorado River and San Juan
		  fish recovery programs through fiscal year 2023.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Bureau of Reclamation Fish
			 Recovery Programs Reauthorization Act of 2009.
		2.Reauthorization
			 of base funding for fish recovery programsSection 3(d)(2) of Public Law 106–392 (114
			 Stat. 1602) is amended in the fourth sentence by striking 2011
			 and inserting 2023.
		
	
		March 2, 2010
		Reported without amendment
	
